Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Relative to claims 1 and 9, the prior art does not disclose: A method or apparatus for sorting cargo, comprising:
acquiring an order form to be allocated to a target sorting unit;
determining, for each target sorting unit of a plurality of target sorting units: 
a quantity of order forms to be sorted by the target sorting unit, a quantity of types of cargo to be sorted by the target sorting unit, and a coincidence number of types of cargo between the types of cargo to be sorted by the target sorting unit and types of cargo indicated by the order form to be allocated, the coincidence number of types of cargo being a quantity of the types of cargo to be sorted by the target sorting unit that match the types of cargo indicated by the order form to be allocated;
selecting a target sorting unit based on at least one of: the quantity of order forms to be sorted, the quantity of types of cargo to be sorted, or the coincidence number of types of cargo; and
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOLANDA RENEE CUMBESS whose telephone number is (571)270-5527. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/YOLANDA R CUMBESS/Primary Examiner, Art Unit 3655